         Case 1:20-cv-02031-JSR Document 116 Filed 06/08/21 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 CITY OF WARREN POLICE AND FIRE
 RETIREMENT SYSTEM, Individually and on
 Behalf of All Others Similarly Situated,

                                                        Civil Action No. 1:20-cv-02031-JSR
                 Plaintiff,

                 vs.

 WORLD WRESTLING ENTERTAINMENT,
 INC., VINCENT K. McMAHON, GEORGE
 A. BARRIOS, and MICHELLE D. WILSON,


                Defendants.



                       [PROPOSED] FINAL ORDER AND JUDGMENT


        WHEREAS:

        A.      As of December 22, 2020, Firefighters’ Pension System of the City of Kansas City,

Missouri Trust (“Lead Plaintiff”), on behalf of itself and all other members of the Settlement Class,

on the one hand, and World Wrestling Entertainment, Inc. (“WWE” or the “Company”), Vincent

K. McMahon, George A. Barrios, and Michelle D. Wilson (collectively, “Defendants”), on the

other, entered into a Stipulation and Agreement of Settlement (the “Stipulation”) in the above-

titled litigation (the “Action”);

        B.      Pursuant to the Order Granting Preliminary Approval of Class Action Settlement,

Approving Form and Manner of Notice, and Setting Date for Hearing on Final Approval of

Settlement, entered March 8, 2021 (the “Preliminary Approval Order”), the Court scheduled a

hearing for June 15, 2021, at 4:00 p.m. (the “Settlement Hearing”) to, among other things: (i)
        Case 1:20-cv-02031-JSR Document 116 Filed 06/08/21 Page 2 of 10




determine whether the proposed Settlement of the Action on the terms and conditions provided for

in the Stipulation is fair, reasonable, and adequate, and should be approved by the Court; (ii)

determine whether a judgment as provided for in the Stipulation should be entered; and (iii) rule

on Lead Counsel’s Fee and Expense Application;

       C.      The Court ordered that the Notice of Pendency of Class Action, Proposed

Settlement, and Motion for Attorneys’ Fees and Expenses (the “Notice”) and a Proof of Claim and

Release form (“Claim Form”), substantially in the forms attached to the Preliminary Approval

Order as Exhibits 1 and 2, respectively, be mailed by first-class mail, postage prepaid, on or before

ten (10) business days after the date of entry of the Preliminary Approval Order (“Notice Date”)

to all potential Settlement Class Members who could be identified through reasonable effort, and

that the Summary Notice of Pendency of Class Action, Proposed Settlement, and Motion for

Attorneys’ Fees and Expenses (the “Summary Notice”), substantially in the form attached to the

Preliminary Approval Order as Exhibit 3, be published in The Wall Street Journal and transmitted

over PR Newswire within fourteen (14) calendar days of the Notice Date;

       D.      The Notice and the Summary Notice advised potential Settlement Class Members

of the date, time, place, and purpose of the Settlement Hearing. The Notice further advised that

any objections to the Settlement were required to be filed with the Court and served on counsel for

the Parties such that they were received by May 25, 2021;

       E.      The provisions of the Preliminary Approval Order as to notice were complied with;

       F.      On May 11, 2021, Lead Plaintiff moved for final approval of the Settlement, as set

forth in the Preliminary Approval Order. The Settlement Hearing was duly held before this Court

on June 15, 2021, at which time all interested Persons were afforded the opportunity to be heard;

and
        Case 1:20-cv-02031-JSR Document 116 Filed 06/08/21 Page 3 of 10




       G.      This Court has duly considered Lead Plaintiff’s motion for final approval of the

Settlement, the affidavits, declarations, memoranda of law submitted in support thereof, the

Stipulation, and all of the submissions and arguments presented with respect to the proposed

Settlement;

       NOW, THEREFORE, after due deliberation, IT IS ORDERED, ADJUDGED AND

DECREED that:

       1.      This Judgment incorporates and makes a part hereof: (i) the Stipulation filed with

the Court on December 22, 2020; and (ii) the Notice, which was filed with the Court on May 11,

2021. Capitalized terms not defined in this Judgment shall have the meaning set forth in the

Stipulation.

       2.      This Court has jurisdiction over the subject matter of the Action and all matters

relating to the Settlement, as well as personal jurisdiction over all Parties to the Action, including

all Settlement Class Members.

       3.      The Court hereby affirms its determinations in the Preliminary Approval Order and

finally certifies, for purposes of the Settlement only, pursuant to Rules 23(a) and (b)(3) of the

Federal Rules of Civil Procedure, the Settlement Class of: all persons and entities who or which

purchased or otherwise acquired the publicly traded common stock of WWE during the period

from February 7, 2019 through February 5, 2020, inclusive, and were damaged thereby. Excluded

from the Settlement Class are: (i) Defendants; (ii) members of the Immediate Family of any

Individual Defendant; (iii) any person who was an officer or director of WWE during the Class

Period; (iv) any firm, trust, corporation, or other entity in which any Defendant has or had a

controlling interest; (v) WWE’s employee retirement and benefit plan(s) and their participants or

beneficiaries, to the extent they made purchases through such plan(s); and (vi) the legal
        Case 1:20-cv-02031-JSR Document 116 Filed 06/08/21 Page 4 of 10




representatives, affiliates, heirs, successors-in-interest, or assigns of any such excluded person.

Also excluded from the Settlement Class are those Persons who or which have timely and validly

sought exclusion from the Settlement Class and are listed on the annexed Exhibit A as having

submitted an exclusion request allowed by the Court.

       4.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure and for purposes of the

Settlement only, the Court hereby re-affirms its determinations in the Preliminary Approval Order

and finally certifies Firefighters’ Pension System of the City of Kansas City, Missouri Trust as

Class Representative for the Settlement Class; and finally appoints the law firm of Labaton

Sucharow LLP as Class Counsel for the Settlement Class.

       5.      The Court finds that the mailing and publication of the Notice, Summary Notice,

and Claim Form: (i) complied with the Preliminary Approval Order; (ii) constituted the best notice

practicable under the circumstances; (iii) constituted notice that was reasonably calculated to

apprise Settlement Class Members of the effect of the Settlement, of the proposed Plan of

Allocation, of Lead Counsel’s request for an award of attorney’s fees and payment of Litigation

Expenses incurred in connection with the prosecution of the Action, of Settlement Class Members’

right to object or seek exclusion from the Settlement Class, and of their right to appear at the

Settlement Hearing; (iv) constituted due, adequate, and sufficient notice to all Persons entitled to

receive notice of the proposed Settlement; and (v) satisfied the notice requirements of Rule 23 of

the Federal Rules of Civil Procedure, the United States Constitution (including the Due Process

Clause), and Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7),

as amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”).

       6.      There have been no objections to the Settlement.
        Case 1:20-cv-02031-JSR Document 116 Filed 06/08/21 Page 5 of 10




       7.      Pursuant to Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby

approves the Settlement and finds that in light of the benefits to the Settlement Class, the

complexity and expense of further litigation, the risks of establishing liability and damages, and

the costs of continued litigation, said Settlement is, in all respects, fair, reasonable, and adequate,

having considered and found that: (a) Lead Plaintiff and Lead Counsel have adequately represented

the Settlement Class; (b) the proposal was negotiated at arm’s-length between experienced

counsel; (c) the relief provided for the Settlement Class is adequate, having taken into account (i)

the costs, risks, and delay of trial and appeal; (ii) the effectiveness of any proposed method of

distributing relief to the Settlement Class, including the method of processing Settlement Class

Member claims; (iii) the terms of any proposed award of attorneys’ fees, including timing of

payment; and (iv) any agreement required to be identified under Rule 23(e)(3); and (d) the

proposed Plan of Allocation treats Settlement Class Members equitably relative to each other.

Accordingly, the Settlement is hereby approved in all respects (including, without limitation: the

amount of the Settlement; the releases provided for in the Stipulation; and the dismissal with

prejudice of the claims asserted against Defendants) and shall be consummated in accordance with

the terms and provisions of the Stipulation.

       8.      The Consolidated Amended Class Action Complaint (the “Complaint”), filed on

June 8, 2020, is dismissed in its entirety, with prejudice, and without costs to any Party, except as

otherwise provided in the Stipulation.

       9.      The Court finds that during the course of the Action, the Parties and their respective

counsel at all times complied with the requirements of Rule 11 of the Federal Rules of Civil

Procedure.
         Case 1:20-cv-02031-JSR Document 116 Filed 06/08/21 Page 6 of 10




       10.     Upon the Effective Date, Lead Plaintiff and each and every other Settlement Class

Member, on behalf of themselves and each of their respective heirs, executors, trustees,

administrators, predecessors, successors, and assigns, in their capacities as such, shall be deemed

to have fully, finally, and forever compromised, settled, released, resolved, relinquished, waived,

discharged, and dismissed with prejudice each and every one of the Released Plaintiff’s Claims

against each and every one of the Released Defendant Parties and shall forever be barred and

enjoined, to the fullest extent permitted by law, from commencing, instituting, prosecuting, or

maintaining any and all of the Released Plaintiff’s Claims against any and all of the Released

Defendant Parties.

       11.     Upon the Effective Date, Defendants, on behalf of themselves and each of their

respective heirs, executors, trustees, administrators, predecessors, successors, and assigns, in their

capacities as such, shall be deemed to have fully, finally, and forever compromised, settled,

released, resolved, relinquished, waived, discharged, and dismissed with prejudice each and every

one of the Released Defendants’ Claims against each and every one of the Released Plaintiff

Parties and shall forever be barred and enjoined, to the fullest extent permitted by law, from

commencing, instituting, prosecuting, or maintaining any and all of the Released Defendants’

Claims against any and all of the Released Plaintiff Parties.

       12.     Notwithstanding paragraphs 10–11 above, nothing in this Judgment shall bar any

action by any of the Parties to enforce or effectuate the terms of the Stipulation or this Judgment.

       13.     Each Settlement Class Member, whether or not such Settlement Class Member

executes and delivers a Claim Form, is bound by this Judgment, including, without limitation, the

release of claims as set forth in the Stipulation.
         Case 1:20-cv-02031-JSR Document 116 Filed 06/08/21 Page 7 of 10




        14.    This Judgment and the Stipulation, whether or not consummated, and any

discussion, negotiation, proceeding, or agreement relating to the Stipulation, the Settlement, and

any matter arising in connection with settlement discussions or negotiations, proceedings, or

agreements, shall not be offered or received against or to the prejudice of the Parties or their

respective counsel, for any purpose other than in an action to enforce the terms hereof, and in

particular:

               (a)     do not constitute, and shall not be offered or received against or to the

prejudice of any of the Released Defendant Parties as evidence of, or construed as, or deemed to

be evidence of any presumption, concession, or admission by any of the Released Defendant

Parties with respect to the truth of any allegation by Lead Plaintiff and the Settlement Class, or the

validity of any claim that has been or could have been asserted in the Action or in any litigation,

including but not limited to the Released Plaintiff’s Claims, or of any liability, damages,

negligence, fault, or other wrongdoing of any kind by any of the Released Defendant Parties or

any person or entity whatsoever;

               (b)     do not constitute, and shall not be offered or received against or to the

prejudice of any of the Released Defendant Parties as evidence of a presumption, concession, or

admission of any fault, misrepresentation, or omission with respect to any statement or written

document approved or made by Defendants, or against or to the prejudice of Lead Plaintiff, or any

other member of the Settlement Class as evidence of any infirmity in the claims of Lead Plaintiff,

or the other members of the Settlement Class;

               (c)     do not constitute, and shall not be offered or received against or to the

prejudice of any of the Released Defendant Parties, Lead Plaintiff, any other member of the

Settlement Class, or their respective counsel, as evidence of a presumption, concession, or
        Case 1:20-cv-02031-JSR Document 116 Filed 06/08/21 Page 8 of 10




admission with respect to any liability, damages, negligence, fault, infirmity, or other wrongdoing

of any kind, or in any way referred to for any other reason against or to the prejudice of any of the

Released Defendant Parties, Lead Plaintiff, other members of the Settlement Class, or their

respective counsel, in any other civil, criminal, or administrative action or proceeding, other than

such proceedings as may be necessary to effectuate the provisions of the Stipulation;

               (d)     do not constitute, and shall not be construed against any of the Released

Defendant Parties, Lead Plaintiff, or any other member of the Settlement Class, as an admission

or concession that the consideration to be given hereunder represents the amount that could be or

would have been recovered after trial; and

               (e)     do not constitute, and shall not be construed as or received in evidence as

an admission, concession, or presumption against Lead Plaintiff, or any other member of the

Settlement Class that any of their claims are without merit or infirm or that damages recoverable

under the Complaint would not have exceeded the Settlement Amount.

       15.     The administration of the Settlement, and the decision of all disputed questions of

law and fact with respect to the validity of any claim or right of any Person to participate in the

distribution of the Net Settlement Fund, shall remain under the authority of this Court.

       16.     In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation, then this Judgment shall be rendered null and void to the extent provided

by and in accordance with the Stipulation and shall be vacated, and in such event, all orders entered

and releases delivered in connection herewith shall be null and void to the extent provided by and

in accordance with the Stipulation, and the Settlement Fund shall be returned in accordance with

paragraph 47 of the Stipulation.
         Case 1:20-cv-02031-JSR Document 116 Filed 06/08/21 Page 9 of 10




         17.   Without further order of the Court, the Parties may agree to reasonable extensions

of time to carry out any of the provisions of the Stipulation.

         18.   The Parties are hereby directed to consummate the Stipulation and to perform its

terms.

         19.   A separate order shall be entered regarding Lead Counsel’s application for

attorneys’ fees and payment of expenses as allowed by the Court. A separate order shall be entered

regarding the proposed Plan of Allocation for the Net Settlement Fund. Such orders shall in no

way disturb or affect this Judgment and shall be considered separate from this Judgment. Such

orders shall in no way affect or delay the finality of this Judgment and shall not affect or delay the

Effective Date of the Settlement.

         20.   Without affecting the finality of this Judgment in any way, this Court hereby retains

continuing jurisdiction over: (i) implementation of the Settlement; (ii) the allowance, disallowance,

or adjustment of any Settlement Class Member’s claim on equitable grounds and any award or

distribution of the Settlement Fund; (iii) disposition of the Settlement Fund; (iv) any applications

for attorneys’ fees, costs, interest, and payment of expenses in the Action; (v) all Parties for the

purpose of construing, enforcing and administering the Settlement and this Judgment; and (vi)

other matters related or ancillary to the foregoing. There is no just reason for delay in the entry of

this Judgment and immediate entry by the Clerk of the Court is respectfully directed.


 DATED this _______ day of ______________, 2021


                                                           BY THE COURT:


                                                           ______________________________
                                                           Honorable Jed S. Rakoff
                                                           UNITED STATES DISTRICT JUDGE
Case 1:20-cv-02031-JSR Document 116 Filed 06/08/21 Page 10 of 10




                             EXHIBIT A




1.   Paul Vienneau, Fredericton, New Brunswick, Canada
2.   Michelle Ko, Burnsville, Minnesota
3.   Kevin E. Sills, Ossian, Indiana
4.   Bryan Mercer, Norwalk, Connecticut
